     Case 4:17-cr-00651 Document 365 Filed in TXSD on 12/14/18 Page 1 of 1
                                                                                             United States District Court
                                                                                               Southern District of Texas
UNITED STATES DISTRICT COURT                                 SOUTHERN DISTRICT OF ENTERED
                                                                                  TEXAS
                                                                                               December 14, 2018
                                                                                               David J. Bradley, Clerk
UNITED STATES OF AMERICA                             §
                                                     §
v.                                                   §            CRIMINAL ACTION H-17-651-9
                                                     §
GRISEL SALAS on bond                                 §

                            Order for Presentence Investigation and
                                Disclosure & Sentencing Dates

The defendant having been found guilty on count 18, a presentence report is ordered.

1.      By FEBRUARY 8, 2019 the initial presentence report must be disclosed to counsel.

2.      By FEBRUARY 22, 2019 counsel must object in writing to the facts used and application of the
        guidelines or state that there is no objection.

3.      By MARCH 8, 2019 the probation officer must submit to the judge the final presentence report with
        an addendum addressing contested issues.

4.      All motions, sentencing memorandums and letters of support shall be filed no later than the
        Monday prior to sentencing to be considered.

5.      Sentencing is set for MARCH 14, 2019 at 10:45 a.m. in Courtroom 9-D, 515 Rusk, Houston, Texas.

6.      For counsel to attend interviews with the defendant, counsel must tell the United States Probation
        Officer immediately; within 5 days, counsel must supplement that oral request with one in writing.

7.      The defendant must go immediately – with a copy of this order – to:

                                  United States Probation Department
                                 Room 2301, 515 Rusk Avenue, Houston
                                     Telephone: (713) 250-5266

        If you get this order after 5:00 p.m., report to the Probation Department no later than 10:00 a.m. on
        the next workday.

        Signed at Houston, Texas on December 14, 2018.




                                                                  Gray H. Miller
                                                           United States District Judge
Copies: United States Probation
        AUSA ~ Adam Goldman
       Defense Counsel ~ Mary Conn
       Defendant
